COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-024-CV
    
 
BRENDA COX AND CARL COX, II                                          APPELLANTS
  
V.
  
COLUMBIA MEDICAL CENTER OF                                            APPELLEES
LEWISVILLE SUBSIDIARY, L.P. 
D/B/A
MEDICAL CENTER OF LEWISVILLE
AND WILLIAM HATTON, M.D.
   
 
----------
FROM 
THE 362ND DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the “Agreed Motion To Dismiss.”  It is the court's 
opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(2), 43.2(f).  Upon agreement of the 
parties, the mandate will issue immediately.  See Tex. R. App. P. 18.1(c).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
  
  
                                                                  PER 
CURIAM
  
  
PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED: 
October 21, 2004

NOTES
1.  
See Tex. R. App. P. 47.4.